 In the Matter of KAISER COMPANY, INC. IRON AND STEEL DIVISIONandUNITED STEELWORKERS OF AMERICA, CIOIn the Matter of KAISER COMPANY, INC. IRON AND STEEL DIVISIONandSAN BERNARDINO METAL TRADES COUNCIL AND ITS AFFILIATED UNIONSTHERETO, A. F. OF L.Cases Nos. R-5533 (f21-R-1954) and f1-R-2058, respectivelySECOND. SUPPLEMENTAL DECISIONNovember ^?5, 1944On March 13, 1944, pursuant to a Decision and Direction of Elec-tion,, an election, and other proceedings in the above-entitled matter,the Boardissued its.Supplemental Decision and Amended Certifica-tion 2 certifying the United Steelworkers of America, CIO, hereincalled the CIO, as the exclusive bargaining representative of all ofthe Company's production and maintenance employees at its plantat Fontana, California, and at the Moss Clay Pit, including shopclerical employees, timekeepers, all persons employed as chauffeurs,driving company cars throughout the plant in transporting companyofficials and guests but excluding executives, office and clerical em-ployees,administrativeemployees,plant-protectionemployees(guards and firemen), full-time first-aid and safety employees, watch-men other than crossing watchmen and flagmen, foremen, and othersupervisory employees with authority to hire, promote, discharge,discipline or otherwise effect changes in the status of employees oreffectively recommend such action, and also excluding all employeespresently carried on the separate construction pay roll.,On October 23, 1944, the Company, having begun the manufactureof shells, petitioned the Board to interpret the certification heretoforeissued, and to advise the Company whether or not the persons em-ployed, and to be employed in the expanded operations are coveredby said certification. It appears from the petition that in April 1944,the Company accepted contracts to make 8 inch and 155 mm. shells.A new corporation called Kaiser Industries was set up to handle thenew contracts.Production lines for the project were set up in a space153 N L R B 880.2 55 N. L. R.B. 528.59 N. L. R. B, No 107.547 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin one of the buildings used for the manufacture of steel, andin a new building adjacent to the property of the Kaiser Company,Inc.Kaiser Industries contemplates employing approximately 1,000employees; there are presently approximately 2,000 employees in theunit heretofore found appropriate in this proceeding.Upon consideration of the petition of the Company, the Boardhereby denies the request therein, for the reason that although onthe face of the petition it appears that the group of employees in-volved constitutes a separate appropriate bargaining unit rather thanan accretion to the existing unit for which the CIO is the certifiedrepresentative, yet without a hearing, we have no proper basis formaking a determination as to whether or not the shell plant em-ployees are a part of the present unit or are a separate unit.Thedenial, however, is without prejudice to the filing by an interested9 (c) of the Act.Moreover, this denial will not prevent a futuredetermination by this Board that the employees involved herein areproperly a part of the unit presently bargained for by the CIO.